DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     JAMES E. HENDERSON, JR.,
                             Appellant,

                                    v.

                 NORTH BROWARD HOSPITAL DISTRICT
               d/b/a BROWARD HEALTH MEDICAL CENTER,
                              Appellee.

                              No. 4D17-3456

                              [May 31, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin J. Bidwill, Judge; L.T. Case No. CACE 17-015634.

   James E. Henderson, Jr., Fort Lauderdale, pro se.

   William V. Carcioppolo and Shari D. Smith of La Cava & Jacobson, P.A.,
Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., GROSS and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.